DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner for this action has changed.  Please direct all future correspondences to Katherine Salmon, Art Unit 1634.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/03/2021 has been entered.
Status of the Claims
Claims 1-3, 5-10 are pending.  Claim 4, 11 has been cancelled.  
Claim 10 is withdrawn as being drawn to a nonelected invention.
The following rejections are newly applied.
This action is nonfinal. 
Withdrawn Objections
The objection made in the previous office action is withdrawn based upon cancellation of the claim. 
Modified Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-3 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Corn et al. (US Patent Application Publication 2015/0126393 May 7, 2015) in view of Bentwich et al. (US Patent Application Publication 2007/0050146 March 1, 2007).
 With regard to claim 1 and 8, Corn et al. teaches a nanoplasmonic biosensor (para 103-106).  Corn et al. teaches that the substrate comprises a plurality of protrusion that are spaced apart on a substrate (Figure 20 and para 9-12).  Corn et al. teaches a plurality of gold nanopillars, protrusions and gold particles around the pillars  (para 66-68).  Corn et al teaches a capture part comprising DNA, miRNA, and a second part that is DNA (para 110).  However, Corn et al. does not teach that the first end attached to the substrate and a second end disposed opposite to the first end.  
With regard to claim 2, Corn teaches a part that hybridizes to a capture (para 9-12) and that the gold nanopillars are converges to a specific location (para 92 and figure 20).
With regard to claim 3, Corn et al. teaches that the Raman signal is amplified (e.g. detection of gold nanoparticular) (para 27).
With regard to claim 7, Corn et al. teaches a silicon array (substrate) (para 67).
 With regard to claim 1,Bentwich et al. teaches that the structure of miRNA can be a stem loop type of structure (para 67).  As such Bentwich et al. suggests that the first end would be opposite to the second end. 
Therefore, it would be prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to use a known miRNA structure including the hairpin structure as taught by Bentwich et al.  The ordinary artisan would be motivated as this structure allows to detection of mismatched probes (para 66-67).

Claims 5-6, 9  are rejected under 35 U.S.C. 103 as being unpatentable over Corn et al. (US Patent Application Publication 2015/0126393 May 7, 2015) and  Bentwich et al. (US Patent Application Publication 2007/0050146 March 1, 2007) as applied to claims 1-3 and 7-8 in view of Kang et al. (Small 2014 previously cited).

Corn et al. and Bentwich teach a nanoplasmic biosensor but does not teach the signals or substrate types of these biosensors.  
With regard to claims 5-6, Kang teaches a nanoplasmonic biosensor comprising a plurality of projections (nanowires) comprising gold slug (§ 4), the nanowires comprising an thiol-immobilized LNA capture probe complementary to a portion of a miRNA and a detection part comprising an LNA reporter probe complementary to a second portion of the miRNA (e.g. fig. 1 and related text). Kang teaches signal enhancement in the presence of the reporter probe (e.g. fig. 1 and related text).
With regard to claim 9, Kang teaches the miRNA is miRNA 21 (e.g. fig. 2-3 and related text).
Therefore, it would be prima facie obvious at the time of the effective filing date of the instant application to modify the biosensor so that one could detect specific miRNA with an enhancement of the signal.  The ordinary artisan would be motivated in order to amplify and detect specifically a miRNA associated with particular conditions.  
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316. The examiner can normally be reached  9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 
 /KATHERINE D SALMON/              Primary Examiner, Art Unit 1634